DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Applicant states that this application is a continuation of application #15/561269 (‘269). However it is noted that the instant application is filed as a result of a restriction requirement of the parent application ‘269; a divisional application is often filed as a result of a restriction requirement made by examiner, see MPEP 201.06. It is also noted that the instant claims are claiming a method, while product claims  are elected in the parent claims (currently abandoned). Applicant is required to correct the relationship between the instant application and the parent application.
Examiner’s Comment
Applicants’ attention is drawn to the fact that the instant claims are directed to at least two distinct inventions – a method of for producing a GaN crystal, represented by claims 10-15, and a method for producing a GaN wafer, represented by claims 16-17.  The restriction requirement is not made at this time; however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The terms "flat" and “closely” in claim 10 are relative terms which renders the claim indefinite. The terms "flat" and “closely” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recited in claim 14 “…main surfaces of the tiling GaN seeds…” constitutes an indefinite subject matter. It is not clear which surfaces of the tiling GaN seeds are the main surfaces. Also it is noted that the parent claim 10 recites front surfaces of a plurality of tiling GaN seeds; it is unclear whether the “main surfaces” refers to the previously recited “front surfaces” or not. Therefore, the metes and bounds of claim 14 are not readily ascertainable. Clarification and/or correction are/is required. Claims 15 and 17 are rejected because they depend on claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromura et al (US 20120031324 A1, “Hiromura”), and further in view of Ishibashi et al (US 20080057608 A1, “Ishibashi”).
Regarding claim 10, Hiromura (entire document) teaches a method for producing a GaN crystal, comprising grinding/polishing (planarizing) surfaces (front surfaces) of a plurality of GaN tile substrates 10 (seeds) (figs 1A and 1B, 0020, 0024, 0025); forming an aggregated seed by arranging the tiling GaN seeds (substrates) closely side by side (figs 1-6, 0020, 0022, 0024, claims 1 and 6), the substrates 10 (seeds) arranged on a holder 119 (susceptor) of an HVPE apparatus 100 (fig 7, 0045), the substrates 10 on the susceptor/ 
Hiromura teaches planarizing the front surfaces of the plurality of GaN seeds as addressed above, but does not explicitly teach seeds closely arranged side by side on a flat surface of a plate. However it is a known practice that a plurality of strips/substrates are closely arranged side by side on a flat surface of a holder 53 (plate), and the plurality of strips/substrates are ground, lapped and polished, as taught by Ishibashi (figs 1-7, 0029, 0059, 0065 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiromura per teachings of Ishibashi in order to provide an improved process, which can produce/flatten a plurality of nitride substrates having excellent in surface flatness for further application (Ishibashi abstract and 0029).  
Also, it is noted that the claimed invention calls for process claims, and the steps of the process are met by Hiromura/Ishibashi as addressed above. Regarding the “apparatus” and “susceptor” limitations, it is an apparatus limitation in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Regarding claim 11, Hiromura/Ishibashi teaches that an angle of the main/front surface 10m and the side surface 10s can be 90º-0.1º (=89.9º, not an obtuse angle) (Hiromura 0054, 0059, 0065, 0069), meeting the claim.
prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromura/ Ishibashi as applied to claim 13 above, or in an alternative, further in view of Kubo et al (US 20130264606 A1, “Kubo”).
Regarding claim 13, Hiromura/Ishibashi teaches that the tiling GaN substrates/ seeds are cut from a crystal (Hiromura 0025), but does not explicitly teach that the crystal is grown by an ammonothermal method. However, this is a product by process limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established, consult In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is then Applicants’ burden to prove that an unobvious difference exists, see In re Marosi, 218 USPQ 289,292-293 (CAFC 1983). Also ammonothermal process is a known practice for growing nitride crystal as taught by Kubo (0060, 0084 and 0102). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiromura/Ishibashi per teachings of Kubo in order to provide a suitable method for growing nitride crystal for further application (Kubo 0002, 0060, 0084 and 0102).
s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromura/Ishibashi as applied to claim 10 above, and further in view of Mikawa et al (US 20120112320 A1, “Mikawa”).
Regarding claims 14 and 15, Hiromura/Ishibashi teaches that the tiling GaN substrates/ seeds having front/main surfaces as addressed above, but does not explicitly teach that the mains/front surfaces are parallel to an M-plane or slightly tilted from the M-plane. However it is a known practice that GaN seeds having principal/main surfaces are used for growing nitride crystals, the seed has rectangular (10-10) plane (M-plane) as main surfaces with long sides perpendicular to a c-axis ([0001] direction) and short sides perpendicular to an a-axis ([11-20] direction) as taught by Mikawa (figs 5(a), 7(a), 8(a), 9(a), 10(a), 11(a), 12(a), 13(a); 0158-0164, 0195-0201). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiromura/Ishibashi per teachings of Mikawa in order to provide a nitride crystal having a large area and a small surface off-angle variation (Mikawa 0001, 0020, 0022, 0063-0066).
Regarding claim 16, Hiromura/Ishibashi teaches growing the GaN crystal as addressed above, but does not explicitly teach slicing the grown crystal. However it is a known practice that the obtained crystal is sliced after growing the GaN crystal on the tiling seeds as taught by Mikawa (figs 1, 2, 5, 7-13, 0093, 0099, 0170, 0182). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiromura/Ishibashi per teachings of Mikawa in order to provide free-standing substrates for further application (Mikawa 0225).
Regarding claim 17, Hiromura/Ishibashi/Mikawa teaches that the obtained crystal is sliced after growing the GaN crystal on the tiling seeds (Mikawa figs 1, 2, 5, 7-13, 0093, 0099, 0170, 0182).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714